Title: To John Adams from Thomas Brand Hollis, 16 June 1787
From: Hollis, Thomas Brand
To: Adams, John


          
            Dear Sir
            Chesterfeild Street June 16. 1787
          
          yesterday for the first time I met with Admiral Darby and communicated to him what you said about the papers regarding America in Mr Jacksons possession. he said he could give no answer at present but would look them over. with this comes some tracts by North-cote for America.
          many thanks for the conquest of canaan which I hope to circulate as it has great merit as a poem & full of good & humane sentiments.

but your note did not accompany it. there will be some difficulties about printing & spreading it from the Arts of trade I doubt.
          I am Dear Sir / with real esteem / yrs
          
            T Brand Hollis
          
        